 

PLACEMENT AGENCY AGREEMENT

 

May 2, 2012

 

Gottbetter Capital Markets, LLC

Mr. Julio A. Marquez, President

488 Madison Avenue

12th Floor

New York, New York 10022

 

Re:      MAX CASH MEDIA, INC.

 

Dear Mr. Marquez:

 

This Placement Agency Agreement (“Agreement”) sets forth the terms upon which
Gottbetter Capital Markets, LLC, a registered broker-dealer and member of the
Financial Industry Regulatory Authority (“FINRA”), (hereinafter referred to as
the “Placement Agent” or “Markets”), shall be engaged by Max Cash Media, Inc., a
publicly traded Nevada corporation, (hereinafter referred to as the “Company”),
to act as exclusive Placement Agent in connection with the private placement
(the “Bridge Note Offering”) of its secured convertible promissory notes
(“Bridge Notes”). The Company intends to enter into a reverse triangular merger
and acquire the existing business of Boldface Licensing + Branding (“BL”), a
Nevada corporation, and continue BL’s existing operations as a wholly owned
subsidiary of the Company (the “Merger”).

 

The Bridge Note Offering will be made by the Placement Agent and its selected
dealers and consist of a minimum of One Million Five Hundred Thousand United
States Dollars ($1,500,000 USD) (“Minimum Bridge Amount”) with a maximum of Two
Million United States Dollars ($2,000,000 USD) (“Maximum Bridge Amount”)
principal amount of Bridge Notes. Upon notice to subscribers, the Maximum Bridge
Amount Offering may be increased. The offering price is par (100%).

 

The Bridge Notes will be an obligation of the Company that will have a term of
six (6) months (“Maturity”), will bear interest at a rate of ten percent (10%)
per annum, which interest shall be accrued and payable at Maturity; provided,
that if the Bridge Notes are converted as described below, accrued interest will
be forgiven. Upon the simultaneous closing of the Merger and the Minimum PPO (as
defined below), the principal amount of the Bridge Notes shall be converted into
(i) five (5) year warrants of the Company (the “Conversion Warrants”) to
purchase a number of shares of the Company’s common stock, $0.001 par value per
share (the “Common Stock”) as is equal to the number of PPO Units (as defined
below) of the Company into which the Bridge Notes are convertible pursuant to
(ii) immediately below, Fifty Percent (50%) of which Conversion Warrants shall
have an exercise price of Twenty Five Cents ($0.25) per share and Fifty Percent
(50%) of which Conversion Warrants shall have an exercise price of Fifty Cents
($0.50) per share; and (ii) PPO Units of the Company (“Conversion PPO Units”) at
a price of Twenty Five Cents ($0.25) per unit, each unit consisting of one (1)
share of Common Stock and one (1) redeemable five (5) year warrant (the “Unit
Conversion Warrants”) to purchase one (1) additional share of Common Stock at a
price of One Dollar ($1.00) per share. The Conversion Warrants and the
securities comprising the Conversion PPO Units shall have “weighted average”
anti-dilution protection, subject to customary exceptions.

 

 

 

 

Following the Bridge Note Offering, the Placement Agent and its selected dealers
will conduct a private placement offering (“PPO Offering”) of units of the
Company, with each unit consisting of one (1) share of the Company’s Common
Stock and a redeemable warrant to purchase one (1) share of Common Stock at an
exercise price of One Dollar ($1.00) per full share for five (5) years (the “PPO
Investor Warrants”). The Offering Price for the units will be Twenty Five Cents
($0.25) (“PPO Offering Price”) per unit with each PPO unit (the “PPO Units’)
being identical to the Conversion PPO Units. The Offering will consist of a
minimum of Three Million Dollars ($3,000,000 USD) through the sale of Twelve
Million (12,000,000) PPO Units (the “Minimum PPO”) and a maximum of Five Million
Dollars ($5,000,000 USD) through the sale of Twenty Million (20,000,000) PPO
Units (the “Maximum PPO Amount”). In the event the Offering is oversubscribed,
the Company may sell up to an additional Seven Hundred Fifty Thousand Dollars
($750,000 USD) through the sale of Three Million (3,000,000) PPO Units, (the
“Over-allotment Option”). The aggregate principal amount of the Bridge Notes so
converted shall be included in the gross proceeds of the PPO Offering for
purposes of meeting the Minimum PPO. The shares underlying the PPO Units and the
PPO Investor Warrants shall have “weighted average” anti-dilution protection,
subject to customary exceptions.

 

The minimum subscription amount for the Bridge Note Offering and the PPO
Offering is Twenty Five Thousand United States Dollars ($25,000 USD); provided,
however, that subscriptions in lesser amounts may be accepted upon the written
consent of the Company and the Placement Agent. The Placement Agent shall accept
subscriptions only from (i) persons or entities who qualify as “accredited
investors,” as such term is defined in Rule 501 of Regulation D (“Regulation D”)
as promulgated by the United States Securities and Exchange Commission (the
“SEC”) under Section 4(2) of the Securities Act of 1933, as amended (the “Act”)
and (ii) persons or entities who are offered and purchase the Bridge Notes or
PPO Units in an Offshore Transaction (as such term is defined in Regulation S
(“Regulation S”) as promulgated by the SEC under the Act) and who are not U.S.
Persons (as such term is defined in Regulation S) and are not acting for the
account or benefit of a person in the United States or a U.S. Person.

 

Upon the simultaneous Closing of the Merger and the Minimum PPO, the outstanding
principal amount of the Bridge Notes will be converted into PPO Units of the
Company at a conversion price per PPO Unit equal to the PPO Offering Price.

 

The Bridge Note Offering will be offered until the earlier of the time that all
the Bridge Notes are sold or until May 31, 2012, (“Initial Bridge Note Offering
Period”) which date may be extended by written agreement by the Company and the
Placement Agent up to June 29, 2012 (this additional period and the Initial
Bridge Note Offering Period shall be referred to as the “Bridge Note Offering
Period”). The date on which the Bridge Note Offering is terminated shall be
referred to as the “Bridge Note Termination Date”.

 

2

 

 

The PPO Units will be offered until the earlier of the time that all PPO Units
offered in the PPO Offering are sold or until July 31, 2012 (“Initial PPO
Offering Period”), which date may be extended by written agreement by the
Company and the Placement Agent (this additional period and the Initial PPO
Offering Period shall be referred to as the “PPO Offering Period”). The date on
which the PPO Offering is terminated shall be referred to as the “PPO
Termination Date.”

 

The conversion of the Bridge Notes into PPO Units being sold in the PPO Offering
will count towards the achievement of the Minimum PPO

 

With respect to the Bridge Note Offering or the PPO Offering, the Company shall
provide the Placement Agent, on terms set forth herein, the right to offer and
sell all of the available Bridge Notes and PPO Units being offered during the
respective Offering Periods. It is understood that no sale shall be regarded as
effective unless and until accepted by the Company. The Company may, in its sole
discretion, accept or reject, in whole or in part, any prospective investment in
the Bridge Notes or PPO Units or allot to any prospective subscriber less than
the number of Bridge Notes or PPO Units that such subscriber desires to
purchase. Purchases of the Bridge Notes or PPO Units may be made by the
Placement Agent and its officers, directors, employees and affiliates and by the
officers, directors, employees and affiliates of the Company for the Bridge Note
Offering or PPO Offering.

 

The Bridge Note Offering will be made by the Company pursuant to the Securities
Purchase Agreement and the Exhibits to the Securities Purchase Agreement,
including, but not limited to, the Escrow Agreement, Note, Company Security
Agreement, Bridge Loan Agreement, Pledge Agreement, Security Agreement, and any
documents, agreements, supplements and additions thereto (“Bridge Note
Subscription Documents”), which at all times will be in form and substance
reasonably acceptable to the Company and the Placement Agent and their
respective counsel and contain such legends and other information as the Company
and the Placement Agent and their respective counsel, may, from time to time,
deem necessary and desirable to be set forth therein.

 

The PPO Offering will be made by the Company pursuant to offering documents and
the exhibits thereto and any documents, agreements, supplements and additions
thereto (“PPO Subscription Documents”) which at all times will be in form and
substance reasonably acceptable to the Company and the Placement Agent and their
respective counsel and contain such legends and other information as the Company
and the Placement Agent and their respective counsel, may, from time to time,
deem necessary and desirable to be set forth herein.

 

3

 

 

1.          Appointment of Placement Agent. On the basis of the written and
documented representations and warranties of the Company provided herein, and
subject to the terms and conditions set forth herein, the Placement Agent is
appointed as exclusive Placement Agent of the Company during the respective
Offering Periods to assist the Company in finding qualified subscribers for the
Bridge Notes and PPO Units. The Placement Agent may sell the Bridge Notes or PPO
Units through other broker-dealers who are FINRA members and may reallow all or
a portion of the Brokers’ Fees (as defined in Sections 3(a) and (b) below) it
receives to such other broker-dealers or pay a finders or consultant fee as
allowed by applicable law. On the basis of such representations and warranties
and subject to such terms and conditions, the Placement Agent hereby accepts
such appointment and agrees to perform its services hereunder diligently and in
good faith and in a professional and businesslike manner and in compliance with
applicable law and to use its best efforts to assist the Company in (A) finding
subscribers of the Bridge Notes or PPO Units who either (i) qualify as
“accredited investors,” as such term is defined in Rule 501 of Regulation D, or
(ii) are offered and purchase the Bridge Notes or PPO Units outside the United
States in an Offshore Transaction (as such term is defined in Regulation S) and
who are not U.S. Persons (as such term is defined in Regulation S) and are not
acting for the account or benefit of a person in the United States or a U.S.
Person and (B) completing the Bridge Note Offering or PPO Offering. The
Placement Agent has no obligation to purchase any of the Bridge Notes or PPO
Units. Unless sooner terminated in accordance with this Agreement, the
engagement of the Placement Agent hereunder shall continue until the later of
the Bridge Note Termination Date, the Final Bridge Closing, PPO Termination Date
or Final PPO Closing (as defined in Section 4 below).

 

2.          Representations, Warranties and Covenants.

 

A.         Representations, Warranties and Covenants of the Company. The
representations and warranties of the Company contained in this Section 2A are
true and correct as of the date of execution of this Agreement by the Company
and the Company covenants as follows, as applicable.

 

(a) The Bridge Note Subscription Documents and the PPO Offering Subscription
Documents have been and/or will be prepared by the Company, in conformity with
all applicable laws, and in compliance with Regulation D, Regulation S and/or
Section 4(2) of the Act and the requirements of all other rules and regulations
(the “Regulations”) of the SEC relating to offerings of the type contemplated by
the Bridge Note Offering or PPO Offering, and the applicable securities laws and
the rules and regulations of those jurisdictions wherein the Placement Agent
notifies the Company that the Bridge Notes or PPO Units are to be offered and
sold excluding any foreign jurisdictions. The Bridge Notes or PPO Units will be
offered and sold pursuant to the registration exemption provided by Regulation
D, Regulation S and/or Section 4(2) of the Act as a transaction not involving a
public offering and the requirements of any other applicable state securities
laws and the respective rules and regulations thereunder in those United States
jurisdictions in which the Placement Agent notifies the Company that the Bridge
Notes or PPO Units are being offered for sale. None of the Company, its
affiliates, or any person acting on its or their behalf (other than the
Placement Agent, its affiliates or any person acting on its behalf, in respect
of which no representation is made) has taken nor will it take any action that
conflicts with the conditions and requirements of, or that would make
unavailable with respect to the Bridge Note Offering or PPO Offering, the
exemption(s) from registration available pursuant to Rule 506 of Regulation D,
Rule 903 of Regulation S and/or Section 4(2) of the Act, or knows of any reason
why any such exemption would be otherwise unavailable to it (including, without
limitation, any Directed Selling Efforts (as such term is defined in Regulation
S)). None of the Company, its predecessors or affiliates has been subject to any
order, judgment or decree of any court of competent jurisdiction temporarily,
preliminarily or permanently enjoining such person for failing to comply with
Section 503 of Regulation D. The Company has not, for a period of six months
prior to the commencement of the offering of the Bridge Notes or PPO Units,
sold, offered for sale or solicited any offer to buy any of its securities in a
manner that would be integrated with the offer and sale of the Bridge Notes or
PPO Units pursuant to this Agreement, would cause the exemption from
registration set forth in Rule 506 of Regulation D to become unavailable with
respect to the offer and sale of the Bridge Notes or PPO Units pursuant to this
Agreement in the United States or to, by or for the benefit or account of, U.S.
Persons, or would cause the exclusion from registration provided by Rule 903 of
Regulation S to become unavailable for offers and sales of the Bridge Notes or
PPO Units pursuant to this Agreement outside the United States to non-U.S.
Persons.

 

4

 

 

(b) As to the Company, the Bridge Note Subscription Documents and the PPO
Subscription Documents will not and do not include any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading: provided, however, the foregoing does not
apply to any statements or omissions made solely in reliance on and in
conformity with written information furnished to the Company by the Placement
Agent specifically for use in the preparation thereof. To the knowledge of the
Company, none of the statements, documents, certificates or other items made,
prepared or supplied by the Company with respect to the transactions
contemplated hereby contains an untrue statement of a material fact or omits to
state a material fact necessary to make the statements contained therein not
misleading in light of the circumstances in which they were made. There is no
fact which the Company has not disclosed in or will not disclose in the Bridge
Note Subscription Documents, PPO Subscription Documents or which is not
disclosed in the US Securities and Exchange Commission (“SEC”) filings (the “SEC
Filings”) that the Company makes with the SEC and of which the Company is aware
that materially adversely affects or that could reasonably be expected to have a
material adverse effect on the (i) assets, liabilities, results of operations,
condition (financial or otherwise), business or business prospects of the
Company or (ii) ability of the Company to perform its obligations under this
Agreement (“Company Material Adverse Effect”). Notwithstanding anything to the
contrary herein, the Company makes no representation or warranty with respect to
any estimates, projections and other forecasts and plans (including the
reasonableness of the assumptions underlying such estimates, projections and
other forecasts and plans) that may have been delivered to the Placement Agent
or its representatives, except that such estimates, projections and other
forecasts and plans have been prepared in good faith on the basis of assumptions
stated therein, which assumptions were believed to be reasonable at the time of
such preparation.

 

(c) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and is qualified and in good
standing as a foreign corporation in each jurisdiction in which the nature of
the business conducted by the Company or the property owned or leased by the
Company requires such qualification. The Company has all requisite corporate
power and authority to conduct its business as presently conducted and as
proposed to be conducted (as described in the Bridge Note Subscription Documents
and/or the SEC Filings), has all the necessary and requisite documents and
approvals from all state authorities, has all requisite corporate power and
authority to enter into and perform its obligations under this Agreement, the
Agreements substantially in the form made part of the Bridge Note Subscription
Documents and the Exhibits thereto(this Agreement, Bridge Note Subscription
Agreement and Exhibits and the other agreements contemplated hereby that the
Company is required to execute and deliver are collectively referred to herein
as the “Company Bridge Note Transaction Documents”) and subject to necessary
Board and stockholder approvals, to issue, sell and deliver the Bridge Notes ,
the shares of Common Stock underlying the Conversion Warrants and Unit
Conversion Warrants (the “Conversion Warrant Shares” and the “Unit Conversion
Warrant Shares”) and to make the representations in this Agreement accurate and
not misleading. Prior to the Bridge First Closing, as defined herein in
Paragraph 4(e) below, each of the Company Bridge Note Transaction Documents will
have been duly authorized. This Agreement has been duly authorized, executed and
delivered and constitutes, and each of the other Company Bridge Note Transaction
Documents, upon due execution and delivery, will constitute, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms (i) except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect related to laws affecting creditors’ rights generally,
including the effect of statutory and other laws regarding fraudulent
conveyances and preferential transfers, and except that no representation is
made herein regarding the enforceability of the Company’s obligations to provide
indemnification and contribution remedies under the securities laws and (ii)
subject to the limitations imposed by general equitable principles (regardless
of whether such enforceability is considered in a proceeding at law or in
equity).

 

5

 

 

(d) The Company has all requisite corporate power and authority to conduct its
business as presently conducted and as proposed to be conducted (as described in
the Bridge Note Transaction Documents and/or the SEC Filings), has all the
necessary and requisite documents and approvals from all state authorities, has
all requisite corporate power and authority to enter into and perform its
obligations under this Agreement, and will have the authority to enter into any
Agreements that will be made part of any subsequent offering documents and the
exhibits thereto (this Agreement, Bridge Note Transaction Documents, and
subsequent offering documents and exhibits and the other agreements contemplated
hereby that the Company is required to execute and deliver are collectively
referred to herein as the “Company PPO Transaction Documents”) and subject to
necessary Board and stockholder approvals, to issue, sell and deliver the PPO
Units, the shares of Common Stock underlying the PPO Units, and the shares of
Common Stock issuable upon exercise of the Warrants (the “Investor Warrant
Shares”) and to make the representations in this Agreement accurate and not
misleading. Prior to the PPO First Closing, as defined herein in Paragraph 4(f)
below, each of the Company PPO Transaction Documents will have been duly
authorized. This Agreement has been duly authorized, executed and delivered and
constitutes, and each of the other Company PPO Transaction Documents, upon due
execution and delivery, will constitute, valid and binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms (i) except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect related to laws affecting creditors’ rights generally, including the
effect of statutory and other laws regarding fraudulent conveyances and
preferential transfers, and except that no representation is made herein
regarding the enforceability of the Company’s obligations to provide
indemnification and contribution remedies under the securities laws and (ii)
subject to the limitations imposed by general equitable principles (regardless
of whether such enforceability is considered in a proceeding at law or in
equity).

 

6

 

 

(e) None of the execution and delivery of or performance by the Company under
this Agreement or any of the other Company Bridge Note Transaction Documents,
PPO Transaction Documents, subsequent offering documents or the consummation of
the transactions herein or therein contemplated conflicts with or violates, or
will result in the creation or imposition of, any lien, charge or other
encumbrance upon any of the assets of the Company under any agreement or other
instrument to which the Company is a party or by which the Company or its assets
may be bound, or any term of the certificate of incorporation or by-laws of the
Company, or any license, permit, judgment, decree, order, statute, rule or
regulation applicable to the Company or any of its assets, except in the case of
a conflict, violation, lien, charge or other encumbrance (except with respect to
the Company’s certificate of incorporation or by-laws) which would not, or could
not reasonably be expected to, have a Company Material Adverse Effect on either
the Bridge Note Offering or the PPO Offering.

 

(f) The Company’s financial statements, together with the related notes, if any,
included in the Company’s SEC Filings, present fairly, in all material respects,
the financial position of the Company as of the dates specified and the results
of operations for the periods covered thereby. Such financial statements and
related notes were prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis throughout the periods
indicated, except that the unaudited financial statements omit full notes, and
except for normal year-end adjustments. During the period of engagement of the
Company’s independent certified public accountants, there have been no
disagreements between the accounting firm and the Company on any matters of
accounting principles or practices, financial statement disclosure or auditing
scope or procedures. The Company has made and kept books and records and
accounts which are in reasonable detail and which fairly and accurately reflect
the activities of the Company in all material respects, subject only to year-end
adjustments. Except as set forth in such financial statements or otherwise
disclosed in the Bridge Note Subscription Documents, the Company’s senior
management is not aware of any material liabilities of any kind, whether
accrued, absolute or contingent, or otherwise, and subsequent to the date of the
Bridge Note Subscription Documents and prior to the date of the Bridge Note
First Closing it shall not enter into any material transactions or commitments
other than those contemplated by the Bridge Note Subscription Documents without
promptly thereafter notifying the Placement Agent in writing of any such
material transaction or commitment. The other financial and statistical
information with respect to the Company and any pro forma information and
related notes included in the SEC Filings or disclosed in any offering documents
present fairly the information shown therein on a basis consistent with the
financial statements of the Company included in the SEC Filings. Except as
disclosed in the Bridge Note Subscription Documents or will be disclosed in the
PPO Subscription Documents, the Company does not know of any facts,
circumstances or conditions which could materially adversely affect its
operations, earnings or prospects that have not been fully disclosed in the
financial statements appearing in the SEC Filings.

 

7

 

 

(g) As of the date of the Merger, the Company will have authorized the shares of
Common Stock underlying (i) the Bridge Notes, including the Common Stock
underlying and/or comprising part of the Conversion Warrants and the Conversion
PPO Units, and (ii) the PPO Units, including the shares of Common Stock
underlying the PPO Investor Warrants and have outstanding capital stock as set
forth in the Bridge Note Subscription Documents. All outstanding shares of
capital stock of the Company are duly authorized, validly issued and
outstanding, fully paid and nonassessable (with no personal liability attaching
to the holders thereof or to the Company). No holder of any of the shares of
Common Stock underlying the Bridge Notes, PPO Units, PPO Investor Warrants,
Conversion Warrants and the Unit Conversion Warrants will be subject to personal
liability solely by reason of being such a holder. Except as described in either
the Bridge Note Subscription Documents or subsequent offering documents or the
Company’s SEC Filings, as of the date of the PPO First Closing: (i) there will
be no outstanding options, stock subscription agreements, warrants or other
rights permitting or requiring the Company or others to purchase or acquire any
shares of capital stock or other equity securities of the Company or to pay any
dividend or make any other distribution in respect thereof; (ii) there will be
no securities issued or outstanding which are convertible into or exchangeable
for any of the foregoing and there are no contracts, commitments or
understandings, whether or not in writing, to issue or grant any such option,
warrant, right or convertible or exchangeable security; (iii) no shares of stock
or other securities of the Company are reserved for issuance for any purpose;
(iv) there will be no voting trusts or other contracts, commitments,
understandings, arrangements or restrictions of any kind with respect to the
ownership, voting or transfer of shares of stock or other securities of the
Company, including, without limitation, any preemptive rights, rights of first
refusal, proxies or similar rights, and (v) no person prior to the execution of
this Agreement by the Company holds a right to require the Company to register
any securities of the Company under the Act or to participate in any such
registration. Immediately prior to the PPO First Closing, the issued and
outstanding shares of capital stock of the Company will conform in all material
respects to all statements in relation thereto contained in the Company’s SEC
Filings and the Company’s SEC Filings describe all material terms and conditions
thereof. All issuances by the Company of its securities have been issued
pursuant to either a current effective registration statement under the 1933 Act
or an exemption from registration requirements under the Act, and were issued in
accordance with any applicable Federal and state securities laws.

 

(h) Except as described in or will be described in the Bridge Note Subscription
Documents, PPO Subscription Documents and/or the Company’s SEC Filings, the
Company has no subsidiaries and does not own any equity interest and has not
made any loans or advances to or guarantees of indebtedness to any person,
corporation, partnership or other entity. The conduct of business by the Company
as presently and proposed to be conducted is not subject to continuing
oversight, supervision, regulation or examination by any governmental official
or body of the United States, or any other jurisdiction wherein the Company
conducts or proposes to conduct such business, except as described in the
Company’s SEC Filings and except as such regulation is applicable to US public
companies and commercial enterprises generally. The Company has obtained all
material licenses, permits and other governmental authorizations necessary to
conduct its business as presently conducted. The Company has not received any
notice of any violation of, or noncompliance with, any federal, state, local or
foreign laws, ordinances, regulations and orders (including, without limitation,
those relating to environmental protection, occupational safety and health,
securities laws, equal employment opportunity, consumer protection, credit
reporting, “truth-in-lending”, and warranties and trade practices) applicable to
its business, the violation of, or noncompliance with, would have a Company
Material Adverse Effect, and the Company knows of no facts or set of
circumstances which could give rise to such a notice.

 

8

 

 

(i) Except as described in or will be described in the Bridge Note Subscription
Documents, PPO Subscription Documents and/or the Company’s SEC Filings, no
default by the Company or, to the knowledge of the Company, any other party,
exists in the due performance under any material agreement to which the Company
is a party or to which any of its assets is subject (collectively, the “Company
Agreements”). The Company Agreements, if any, disclosed in or to be described in
the Bridge Note Subscription Documents, PPO Subscription Documents and/or the
Company’s SEC Filings are the only material agreements to which the Company is
bound or by which its assets are subject, are accurately described in or will be
described in the Bridge Note Subscription Documents, PPO Subscription Documents,
and/or the Company’s SEC Filings and are in full force and effect in accordance
with their respective terms, subject to any applicable bankruptcy, insolvency or
other laws affecting the rights of creditors generally and to general equitable
principles and the availability of specific performance.

 

(j) Subsequent to the date as of which information is given in the Company’s
recent periodic report SEC Filing, the Company has operated its business in the
ordinary course and, except as may otherwise be set forth in the Bridge Note
Subscription Documents, there has been no: (i) Company Material Adverse Effect;
(ii) material transaction otherwise than in the ordinary course of business
consistent with past practice; (iii) issuance of any securities (debt or equity)
or any rights to acquire any such securities other than pursuant to equity
incentive plans approved by its Board of Directors; (iv) damage, loss or
destruction, whether or not covered by insurance, with respect to any material
asset or property of the Company; or (v) agreement to permit any of the
foregoing.

 

(k) Except as set forth in the Bridge Note Subscription Documents, and/or the
Company’s SEC Filings, there are no actions, suits, claims, hearings or
proceedings pending before any court or governmental authority or, to the
knowledge of the Company, threatened, against the Company, or involving its
assets or any of its officers or directors (in their capacity as such) which, if
determined adversely to the Company or such officer or director, could
reasonably be expected to have a Company Material Adverse Effect or adversely
affect the transactions contemplated by this Agreement or the enforceability
hereof.

 

(l) Except as set forth in the Bridge Note Subscription Documents, and/or the
Company’s SEC Filings, the Company is not: (i) in violation of its Certificate
of Incorporation or By-laws; (ii) in default of any contract, indenture,
mortgage, deed of trust, note, loan agreement, security agreement, lease,
alliance agreement, joint venture agreement or other agreement, license, permit,
consent, approval or instrument to which the Company is a party or by which it
is or may be bound or to which any of its assets may be subject, the default of
which could reasonably be expected to have a Company Material Adverse Effect;
(iii) in violation of any statute, rule or regulation applicable to the Company,
the violation of which would have a Company Material Adverse Effect; or (iv) in
violation of any judgment, decree or order of any court or governmental body
having jurisdiction over the Company and specifically naming the Company, which
violation or violations individually, or in the aggregate, could reasonably be
expected to have a Company Material Adverse Effect.

 

9

 

 

(m) Except as disclosed in the Bridge Note Subscription Documents, and/or the
Company’s SEC Filings, as of the date of this Agreement, no current or former
stockholder, director, officer or employee of the Company, nor, to the knowledge
of the Company, any affiliate of any such person is presently, directly or
indirectly through his/her affiliation with any other person or entity, a party
to any loan from the Company or any other transaction (other than as an
employee) with the Company providing for the furnishing of services by, or
rental of any personal property from, or otherwise requiring cash payments to
any such person.

 

(n) The Company is not obligated to pay, and has not obligated the Placement
Agent to pay, a finder’s or origination fee in connection with the Bridge Note
Offering or PPO Offering (other than to the Placement Agent), and hereby agrees
to indemnify the Placement Agent from any such claim made by any other person as
more fully set forth in Section 8 hereof. The Company has not offered for sale
or solicited offers to purchase the Bridge Notes or PPO Units except for
negotiations with the designated Placement Agent(s). Except as set forth in the
Bridge Note Subscription Documents, no other person has any right to participate
in any offer, sale or distribution of the Company’s securities to which the
Placement Agent’s rights, described herein, shall apply.

 

(o) Until the earlier of (i) the Termination Date of the Bridge Note Offering or
(ii) the Final Closing of the Bridge Note Offering (as hereinafter defined), the
Company will not issue any press release, grant any interview, or otherwise
communicate with the media in any manner whatsoever with respect to the Bridge
Note Offering without the Placement Agent’s prior written consent, which consent
will not unreasonably be withheld or delayed.

 

(p)) Until the earlier of (i) the Termination Date of the PPO Offering or (ii)
the Final Closing of the PPO Offering (as hereinafter defined), the Company will
not issue any press release, grant any interview, or otherwise communicate with
the media in any manner whatsoever with respect to the PPO Offering without the
Placement Agent’s prior written consent, which consent will not unreasonably be
withheld or delayed.

 

(q) No representation or warranty contained in Section 2A of this Agreement
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements herein not misleading in the context of
such representations and warranties. The Placement Agent shall be entitled to
rely on such representations and warranties.

 

(r) No consent, authorization or filing of or with any court or governmental
authority is required in connection with the issuance or the consummation of the
transactions contemplated herein or in the other Company Bridge Note Transaction
Documents or Company PPO Transaction Documents, except for required filings with
the SEC and the applicable state securities commissions relating specifically to
the Bridge Note Offering or PPO Offering (all of which filings will be duly made
by, or on behalf of, the Company), and those which are required to be made after
the Bridge Note First Closing or after the PPO First Closing (all of which will
be duly made on a timely basis).

 

(s) The Company acknowledges that Adam S. Gottbetter is the owner of Gottbetter
Capital Group, Inc., Gottbetter & Partners, LLP and Gottbetter Capital Markets,
LLC.  Gottbetter Capital Group owns shares of the Company.  Gottbetter &
Partners, LLP is counsel to the company and has represented the company in the
proposed transaction for which it will receive legal fees in accordance with an
executed retainer agreement.  Gottbetter Capital Markets, LLC is a placement
agent for the private placement offering in the proposed transaction for which
it may receive placement agent fees in accordance with an executed placement
agent agreement.

 

10

 

 

(t) Neither the sale of the Bridge Notes or PPO Units by the Company nor its use
of the proceeds thereof will violate the Trading with the Enemy Act, as amended,
nor any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto. Without limiting the foregoing,
the Company is not (a) a person whose property or interests in property are
blocked pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) or (b) a person who
engages in any dealings or transactions, or be otherwise associated, with any
such person. The Company and its subsidiaries, if any, are in compliance, in all
material respects, with the USA Patriot Act of 2001 (signed into law October 26,
2001).

 

2B.           Representations, Warranties and Covenants of Placement Agent. The
Placement Agent hereby represents and warrants to the Company that the following
representations and warranties are true and correct as of the date of this
Agreement:

 

(a) The Placement Agent is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of New York and has
all requisite corporate power and authority to enter into this Agreement and to
carry out and perform its obligations under the terms of this Agreement.

 

(b) This Agreement has been duly authorized, executed and delivered by the
Placement Agent, and upon due execution and delivery by the Company, this
Agreement will be a valid and binding agreement of the Placement Agent
enforceable against it in accordance with its terms, except as may be limited by
principles of public policy and, as to enforceability, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws relating to
or affecting creditor’s rights from time to time in effect and subject to
general equity principles.

 

(c) The Placement Agent is a member of FINRA and is registered as a
broker-dealer under the Exchange Act (as defined below), and under the
securities acts of each state into which it is making offers or sales of the
Bridge Notes or PPO Units. None of the Placement Agent or its affiliates, or any
person acting on behalf of the foregoing (other than the Company, its or their
affiliates or any person acting on its or their behalf, in respect of which no
representation is made) has taken nor will it take any action that conflicts
with the conditions and requirements of, or that would make unavailable with
respect to the Bridge Note Offering or Offering, the exemption(s) from
registration available pursuant to Rule 506 of Regulation D, Rule 903 of
Regulation S or Section 4(2) of the Act, or knows of any reason why any such
exemption would be otherwise unavailable to it. The Placement Agent will conduct
the Bridge Note Offering and Offering in compliance with all applicable
securities laws.

 

(d) None of the Placement Agent or its affiliates, or any person acting on
behalf of the foregoing, has engaged or will engage in any Directed Selling
Efforts (as such term is defined in Regulation S).

 

11

 

 

(e) Any offer or solicitation of an offer to buy the Bridge Notes or PPO Units
made by the Placement Agent or its affiliates, or any person acting on behalf of
the foregoing, in reliance on Rule 903 of Regulation S and in reliance upon
similar exemptions from registration available under applicable state securities
laws, will be made outside of the United States exclusively to persons or
entities that are, and will be at the time of the delivery of the Bridge Notes
or PPO Units, not a U.S. Person (as such term is defined in Regulation S) and
were, and are at the time of the delivery of the Bridge Notes or PPO Units, not
acting for the account or benefit of a person in the United States or a U.S.
Person.

 

(f) Adam S. Gottbetter is the owner of Gottbetter Capital Group, Inc.,
Gottbetter & Partners, LLP and Gottbetter Capital Markets, LLC.  Gottbetter
Capital Group owns shares of the Company.  Gottbetter & Partners, LLP is counsel
to the company and has represented the company in the proposed transaction for
which it will receive legal fees in accordance with an executed retainer
agreement.  Gottbetter Capital Markets, LLC is a placement agent for the private
placement offering in the proposed transaction for which it may receive
placement agent fees in accordance with an executed placement agent agreement.

 

3.          Placement Agent Compensation.

 

(a) In connection with the Bridge Note Offering and as a condition to Closing,
the Company will pay a cash fee (the “Broker Bridge Cash Fee”) to the Placement
Agent at each Closing equal to Four Percent (4%) of the gross proceeds from the
sale of the Bridge Notes sold to investor(s) introduced to the Company at such
Closing. In addition, provided the Merger has been effected, simultaneously upon
the closing of the Minimum PPO, the Company will pay an additional Broker Bridge
Cash Fee to the Placement Agent equal to Four Percent (4%) of the gross proceeds
from the sale of the Bridge Notes sold to investors introduced to the Company at
such closing. In addition, the Company will issue to the Placement Agent
warrants to purchase such number of shares of the Company Common Stock equal to
Eight Percent (8%) of the number of shares of the Company Common Stock into
which the Bridge Notes sold to investors are converted, for a period of five (5)
years with an exercise price of Twenty Five Cents ($0.25) per share (“Broker
Bridge Warrants”).

 

(b) In connection with the PPO Offering and as a condition to Closing, the
Company will pay a cash fee (the “PPO Broker Cash Fee”) to the Placement Agent
at each Closing equal to Eight Percent (8%) of the gross proceeds of the PPO
Units consummated at each such Closing. Additionally, the Company will deliver
to the Placement Agent warrants exercisable for a period of five (5) years from
the Closing Date, to purchase a number of shares of Common Stock equaling Eight
Percent (8%) of the number of PPO Units sold with an exercise price per share of
Twenty Five Cents ($0.25) per share (“PPO Broker Warrants) (“Broker Bridge Cash
Fee”, “Broker Bridge Warrants”, “PPO Broker Cash Fee” and “PPO Broker Warrants”
are sometimes referred to collectively as “Brokers’ Fees”).

 

12

 

 

(c) The Company shall also pay to the Placement Agent the Broker’s Fee in
Sections 3(a) and 3(b) above if any person or entity contacted by the Placement
Agent or its agents in connection with the Bridge Note Offering or PPO Offering
invests in the Company at any time prior to the date that is twelve (12) months
after the Bridge Note Termination Date or the Bridge Note Final Closing or PPO
Termination Date or PPO Final Closing, whichever is applicable, regardless of
whether such Post-Closing Investor purchased the Bridge Notes or PPO Units in
the respective offering.

 

(d) Each of the Broker’s Bridge Cash Fee, Broker Bridge Warrants, PPO Broker
Cash Fee and PPO Broker Warrants shall not exceed Eight Percent (8%).

 

(e) To the extent there is more than one Closing, payment of the proportional
amount of the Brokers’ Fees will be made out of the proceeds of subscriptions
for the Bridge Notes or PPO Units sold at each Closing.

 

4.          Subscription and Closing Procedures.

 

(a) The Company shall cause to be delivered to the Placement Agent copies of the
Bridge Note Subscription Documents, the PPO Subscription Documents and has
consented, and hereby consents, to the use of such copies for the purposes
permitted by the Act and applicable securities laws and in accordance with the
terms and conditions of this Agreement, and hereby authorizes the Placement
Agent and its agents and employees to use the Bridge Note Subscription Documents
in connection with the sale of the Bridge Notes and to use the PPO Subscription
Documents in connection with the sale of the PPO Units until the earlier of (i)
the Termination Date of either the Bridge Note Offering or the PPO Offering as
defined herein or (ii) the Final Closing of the Bridge Note Offering or the PPO
Offering as defined herein, and no person or entity is or will be authorized to
give any information or make any representations other than those contained in
the Bridge Note Subscription Documents, PPO Subscription Documents or to use any
offering materials other than those contained in the Bridge Note Subscription
Documents or PPO Subscription Documents in connection with the sale of the
Bridge Notes or PPO Units, unless the Company first provides the Placement Agent
with notification of such information, representations or offering materials.

 

(b) The Company shall make available to the Placement Agent and its
representatives such information, including, but not limited to, financial
information, and other information regarding the Company (the “Information”), as
may be reasonably requested in making a reasonable investigation of the Company
and its affairs. The Company shall provide access to the officers, directors,
employees, independent accountants, legal counsel and other advisors and
consultants of the Company as shall be reasonably requested by the Placement
Agent. The Company recognizes and agrees that the Placement Agent (i) will use
and rely primarily on the Information and generally available information from
recognized public sources in performing the services contemplated by this
Agreement without independently verifying the Information or such other
information, (ii) does not assume responsibility for the accuracy of the
Information or such other information, and (iii) will not make an appraisal of
any assets or liabilities owned or controlled by the Company or its market
competitors.

 

(c) Each prospective purchaser will be required to complete and execute the
applicable Bridge Note Subscription Documents, PPO Subscription Documents,
Anti-Money Laundering Form and other documents (the “Subscription Documents”)
which will be forwarded or delivered to the Placement Agent at the Placement
Agent’s offices at the address set forth in Section 12 hereof.

 

13

 

 

(d) Simultaneously with the delivery to the Placement Agent of the Bridge Note
Subscription Documents, the subscriber’s check or other good funds will be
forwarded directly by the subscriber to the escrow agent and deposited into a
non interest bearing escrow account (the “Bridge Note Escrow Account”)
established for the Bridge Note Offering(the “Escrow Agent”). Simultaneously
with the delivery to the Placement Agent of the PPO Subscription Documents, the
subscriber’s check or other good funds will be forwarded directly by the
subscriber to the Escrow Agent and deposited into a non interest bearing escrow
account (the “PPO Offering Escrow Account”). All such funds for subscriptions
will be held in the respective Escrow Account pursuant to the terms of separate
escrow agreements for the Bridge Note Offering and the PPO Offering among the
Company, the Placement Agent and the Escrow Agent. The Company will pay all fees
related to the establishment and maintenance of the separate Escrow Accounts.
Subject to the receipt of subscriptions for the amount for Closing for either
the Bridge Note Offering or the PPO Offering, the Company will either accept or
reject, for any or no reason, the Subscription Documents in a timely fashion and
at each Closing will countersign the Subscription Documents and provide
duplicate copies of such documents to the Placement Agent for distribution to
the subscribers. The acceptance of any Subscription Documents will be subject to
the reasonable approval of the Company. The Company will give notice to the
Placement Agent of its acceptance of each subscription. The Company, or the
Placement Agent on the Company’s behalf, will promptly return to subscribers
incomplete, improperly completed, improperly executed and rejected subscriptions
and give written notice thereof to the Placement Agent upon such return.

 

(e) If subscriptions for at least the Minimum Bridge Amount for Closing have
been accepted prior to the Bridge Termination Date, the funds therefor have been
collected by the Escrow Agent and all of the conditions set forth elsewhere in
this Agreement are fulfilled, a closing shall be held promptly with respect to
the Bridge Notes sold (the “Bridge First Closing”). Thereafter, the remaining
Bridge Notes will continue to be offered and sold until the Termination Date.
Additional closings (“Closings”) may from time to time be conducted at times
mutually agreed to between the Placement Agent and the Company with respect to
additional Bridge Notes sold, with the final closing (“Final Bridge Closing”) to
occur within 10 days after the earlier of the Bridge Termination Date and the
date on which the Maximum Bridge Amount has been subscribed for. Delivery of
payment for the accepted subscriptions for Bridge Notes from the funds held in
the Bridge Note Escrow Account will be made at each Closing at the Placement
Agent’s offices against delivery of the Bridge Notes by the Company at the
address set forth in Section 12 hereof (or at such other place as may be
mutually agreed upon between the Company and the Placement Agent), net of
amounts due to the Placement Agent and its Blue Sky counsel as of such Closing.
Executed certificates for the Bridge Notes and shares of Common Stock and
Conversion Warrants constituting the Bridge Notes and the Brokers Bridge
Warrants will be in such authorized denominations and registered in such names
as the Placement Agent may request on or before the date of each Closing
(“Closing Date”). The certificates will be forwarded to the subscriber directly
by the transfer agent or the Company’s designated agent at each Closing. The
Company will issue the certificates for the Common Stock, Conversion Warrants
and Brokers Bridge Warrants within twenty (20) days of each Closing.

 

14

 

 

(f) If the PPO Offering has closed and subscriptions for at least the Minimum
PPO Amount for Closing have been accepted prior to the PPO Termination Date, the
funds therefor have been collected by the Escrow Agent and all of the conditions
set forth elsewhere in this Agreement are fulfilled, a closing shall be held
promptly with respect to the PPO Units sold (the “PPO First Closing”).
Thereafter, the remaining PPO Units will continue to be offered and sold until
the PPO Termination Date. Additional closings (“Closings”) may from time to time
be conducted at times mutually agreed to between the Placement Agent and the
Company with respect to additional PPO Units sold, with the final closing
(“Final PPO Closing”) to occur within 10 days after the earlier of the PPO
Termination Date and the date on which the Maximum PPO Amount has been
subscribed for. Delivery of payment for the accepted subscriptions for PPO Units
from the funds held in the PPO Escrow Account will be made at each Closing at
the Placement Agent’s offices against delivery of the PPO Units by the Company
at the address set forth in Section 12 hereof (or at such other place as may be
mutually agreed upon between the Company and the Placement Agent), net of
amounts due to the Placement Agent and its Blue Sky counsel as of such Closing.
Executed certificates for the shares of Common Stock, PPO Investor Warrants, PPO
Conversion Warrants and the PPO Brokers Warrants will be in such authorized
denominations and registered in such names as the Placement Agent may request on
or before the date of each Closing (“Closing Date”). The certificates will be
forwarded to the subscriber directly by the transfer agent or the Company’s
designated agent at each Closing. The Company will issue the certificates for
the Common Stock, PPO Investor Warrants, PPO Conversion Warrants and Brokers PPO
Warrants within twenty (20) days of each Closing.

 

g) If the Bridge Note Subscription Documents for the Minimum Bridge Amount for
Closing have not been received and accepted by the Company on or before the
Bridge Termination Date for any reason, the Bridge Notes Offering will be
terminated, no Bridge Notes will be sold, and the Escrow Agent will, at the
request of the Placement Agent, cause all monies received from subscribers for
the Bridge Notes to be promptly returned to such subscribers without interest,
penalty, expense or deduction.

 

(g) If the PPO Subscription Documents for the Minimum PPO Amount for Closing
have not been received and accepted by the Company on or before the PPO
Termination Date for any reason, the PPO Offering will be terminated, no PPO
Units will be sold, and the Escrow Agent will, at the request of the Placement
Agent, cause all monies received from subscribers for the PPO Units to be
promptly returned to such subscribers without interest, penalty, expense or
deduction.

 

5.          Further Covenants.

 

The Company hereby covenants and agrees that:

 

(a) Except upon prior written notice to the Placement Agent, the Company shall
not, at any time prior to the Final Bridge Closing or the Final PPO Closing,
knowingly take any action which would cause any of the representations and
warranties made by it in this Agreement not to be complete and correct in all
material respects on and as of each Closing Date with the same force and effect
as if such representations and warranties had been made on and as of each such
date (except to the extent any representation or warranty relates to an earlier
date).

 

15

 

 

(b) If, at any time prior to the Final Bridge Closing or the Final PPO Closing,
any event shall occur that causes a Company Material Adverse Effect which as a
result it becomes necessary to amend or supplement the Bridge Note Subscription
Documents or the PPO Subscription Documents so that the representations and
warranties herein remain true and correct in all material respects, or in case
it shall be necessary to amend or supplement the Bridge Note Subscription
Documents or PPO Subscription Documents to comply with Regulation D or any other
applicable securities laws or regulations, the Company will promptly notify the
Placement Agent and shall, at its sole cost, prepare and furnish to the
Placement Agent copies of appropriate amendments and/or supplements in such
quantities as the Placement Agent may reasonably request. The Company will not
at any time before the Final Bridge Closing or Final PPO Closing prepare or use
any amendment or supplement to the Bridge Note Subscription Documents or PPO
Subscription Documents of which the Placement Agent will not previously have
been advised and furnished with a copy, or which is not in compliance in all
material respects with the Act and other applicable securities laws. As soon as
the Company is advised thereof, the Company will advise the Placement Agent and
its counsel, and confirm the advice in writing, of any order preventing or
suspending the use of the Bridge Note Subscription Documents or PPO Subscription
Documents, or the suspension of any exemption for such qualification or
registration thereof for offering in any jurisdiction, or of the institution or
threatened institution of any proceedings for any of such purposes, and the
Company will use their best efforts to prevent the issuance of any such order
and, if issued, to obtain as soon as reasonably possible the lifting thereof.

 

(c) The Company shall comply with the Act, the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and the rules and regulations thereunder, all
applicable state securities laws and the rules and regulations thereunder in the
states in which Placement Agent’s Blue Sky counsel has advised the Placement
Agent and/or the Company that the Bridge Notes or PPO Units are qualified or
registered for sale or exempt from such qualification or registration, so as to
permit the continuance of the sales of the Bridge Notes or PPO Units, and will
file or cause to be filed with the SEC, and shall promptly thereafter forward or
cause to be forwarded to the Placement Agent, any and all reports on Form D as
are required. The Company will pay the attorney’s fee and out of pocket expenses
related to the filings for registrations of sale or exemption from such
qualifications with any state securities commissions and any other regulatory
agencies. Such fees will be paid at the time of invoicing, or at the time of
Closing, if known, and if not yet invoiced, funds will remain in escrow to cover
the estimated invoice.

 

(d) The Company shall use best efforts to qualify the Bridge Notes or PPO Units
for sale under the securities laws of such jurisdictions in the United States as
may be mutually agreed to by the Company and the Placement Agent, and the
Company will make or cause to be made such applications and furnish information
as may be required for such purposes, provided that the Company will not be
required to qualify as a foreign corporation in any jurisdiction or execute a
general consent to service of process. The Company will, from time to time,
prepare and file such statements and reports as are or may be required to
continue such qualifications in effect for so long a period as the Placement
Agent may reasonably request with respect to the Bridge Note Offering or PPO
Offering.

 

16

 

 

(e) The Company shall place a legend on the certificates representing the Shares
and the Warrants that the securities evidenced thereby have not been registered
under the Act or applicable state securities laws, setting forth or referring to
the applicable restrictions on transferability and sale of such securities under
the Act and applicable state laws.

 

(f) The Company shall apply the net proceeds from the sale of the Bridge Notes
or PPO Units for the purposes substantially as described or to be described
under the “Use of Proceeds” section of the Bridge Note Subscription Documents or
PPO Subscription Documents. Except as set forth in the Bridge Note Subscription
Documents or PPO Subscription Documents, the Company shall not use any of the
net proceeds of the Bridge Note Offering or PPO Offering to repay indebtedness
to officers (other than accrued salaries incurred in the ordinary course of
business), directors or stockholders of the Company without the prior written
consent of the Placement Agent.

 

(g) During the respective Offering Periods, the Company shall afford each
prospective purchaser of the Bridge Notes or PPO Units the opportunity to ask
questions of and receive answers from an officer of the Company concerning the
terms and conditions of the respective Offering and the opportunity to obtain
such other additional information necessary to verify the accuracy of the Bridge
Note Subscription Documents or PPO Subscription Documents to the extent the
Company possesses such information or can acquire it without unreasonable
expense.

 

(h) Except with the prior written consent of the Placement Agent, the Company
shall not, at any time prior to the earlier of the Final Bridge Closing, Bridge
Termination Date, the Final PPO Closing or PPO Termination Date, except as
contemplated by the Bridge Note Subscription Documents or PPO Subscription
Documents (i) engage in or commit to engage in any transaction outside the
ordinary course of business as described in or to be described in the Bridge
Note Subscription Documents or PPO Subscription Documents, (ii) issue, agree to
issue or set aside for issuance any securities (debt or equity) or any rights to
acquire any such securities, (iii) incur, outside the ordinary course of
business, any material indebtedness, (iv) dispose of any material assets, (v)
make any material acquisition or (vi) change its business or operations in any
material respect.

 

(i) The Company shall pay all reasonable expenses incurred in connection with
the preparation and printing of all necessary offering documents and instruments
related to the Bridge Note Offering and PPO Offering and the issuance of the
Shares and the Warrants and will also pay for the Company’s expenses for
accounting fees, legal fees, printing costs, and other costs involved with the
Bridge Note Offering and PPO Offering. The Company will provide at its own
expense such quantities of the Bridge Subscription Documents, PPO Subscription
Documents and other documents and instruments relating to the Bridge Note
Offering or PPO Offering as the Placement Agent may reasonably request. The
Company will pay at its own expense in connection with the creation,
authorization, issuance, transfer and delivery of the Bridge Notes or PPO Units,
including, without limitation, fees and expenses of any transfer agent or
registrar; the fees and expenses of the Escrow Agent; all fees and expenses of
legal, accounting and other advisers to the Company; the registration or
qualification of the Bridge Notes or PPO Units for offer and sale under the
securities or Blue Sky laws of such jurisdictions, payable within five (5) days
of being invoiced; and at the First Bridge Closing, or, at the First PPO Closing
if there is no Bridge Closing or no PPO Closing, within ten (10) days after
written request therefore following the Bridge Termination Date or PPO
Termination Date, legal fees of $25,000 and expenses of the Placement Agent’s
counsel, without the prior written approval of the Company and provided that
such limitation shall in no way affect the obligations of the Company with
respect to indemnification and contribution as set forth in Sections 8 and 9
herein.

 

17

 

 

(j) Effective with the First Closing of the PPO Offering, Placement Agent shall
have a right of first negotiation (“Right of Negotiation”) to act as lead
placement agent on any subsequent private placement of the Company’s securities
for a period of one (1) year from such effectiveness.

 

6.          Conditions of Placement Agent’s Obligations.

 

The obligations of the Placement Agent hereunder to affect a Closing are subject
to the fulfillment, at or before each Closing, of the following additional
conditions:

 

(a) Each of the representations and warranties made by the Company qualified as
to materiality shall be true and correct on each Closing Date for the Bridge
Note Offering or the PPO Offering, except to the extent any such representation
or warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date,
and the representations and warranties made by the Company not qualified as to
materiality shall be true and correct in all material respects on each Closing
Date, except to the extent any such representation or warranty expressly speaks
as of an earlier date, in which case such representation or warranty shall be
true and correct in all material respects as of such earlier date.

 

(b) The Company shall have performed and complied in all material respects with
all agreements, covenants and conditions required to be performed and complied
with by it at or before the Bridge Note Closing or PPO Closing as provided
herein.

 

(c) The Bridge Note Subscription Documents or the PPO Subscription Documents do
not, and as of the date of any amendment or supplement thereto will not, include
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.

 

(d) No order suspending the use of the Bridge Note Subscription Documents, or
enjoining the Bridge Note Offering or the sale of the Bridge Notes and no order
suspending the use of the PPO subscription Documents or enjoining the PPO
Offering or sale of the PPO Units shall have been issued, and no proceedings for
that purpose or a similar purpose shall have been initiated or pending, or, to
the best of the Company’s knowledge, be contemplated or threatened.

 

18

 

 

(e) The Placement Agent shall have received a certificate of the Chief Executive
Officer of the Company, dated as of the respective Closing Dates, certifying, as
to the fulfillment of the conditions set forth in subparagraphs (a), (b), (c)
and (d) above.

 

(f) The Company shall have delivered to the Placement Agent: (i) a good standing
certificate dated as of a date within 10 days prior to the respective Closing
Dates from the secretary of state of its jurisdiction of incorporation and (ii)
resolutions of the Company’s Board of Directors approving this Agreement and the
transactions and agreements contemplated by this Agreement, and the Bridge
Subscription Documents or PPO Subscription Documents, all as certified by the
Chief Executive Officer of the Company.

 

(g) At each respective Closing, the Company shall pay and/or issue to the
Placement Agent the Brokers’ Fees earned in such Closing.

 

(h) All proceedings taken at or prior to the respective Closing in connection
with the authorization, issuance and sale of the Shares and the Warrants will be
reasonably satisfactory in form and substance to the Placement Agent and its
counsel, and such counsel shall have been furnished with all such documents,
certificates and opinions as it may reasonably request upon reasonable prior
notice in connection with the transactions contemplated hereby.

 

7.          Conditions of the Company’s Obligations.

 

The obligations of the Company hereunder are subject to the satisfaction of each
of the following conditions:

 

a.The satisfaction or waiver of all conditions to closing as set forth herein.

b.As of each respective Closing, each of the representations and warranties made
by Placement Agent herein being true and correct as of the respective Closing
Date for such Closing.

c.At each respective Closing, the Company shall have received the proceeds from
the sale of the Bridge Notes or PPO Units that are part of such Closing less
applicable Broker Fees.

 

7A. Mutual Condition. The obligations of the Placement Agent and the Company
hereunder are subject to the execution by each investor of a Bridge Subscription
Agreement or PPO Subscription Agreement in form and substance acceptable to the
Placement Agent and the Company and deposit by such investor with the escrow
agent of all funds required to be so deposited by such investor.

 

19

 

 

8.          Indemnification.

 

(a) The Company will: (i) indemnify and hold harmless the Placement Agent, its
agents and their respective officers, directors, employees, selected dealers and
each person, if any, who controls the Placement Agent within the meaning of the
Act and such agents (each an “Indemnitee” or a “Placement Agent Party”) against,
and pay or reimburse each Indemnitee for, any and all losses, claims, damages,
liabilities or expenses whatsoever (or actions or proceedings or investigations
in respect thereof), severally (which will, for all purposes of this Agreement,
include, but not be limited to, all reasonable costs of defense and
investigation and all reasonable attorneys’ fees, including appeals), to which
any Indemnitee may become subject (a) under the Act or otherwise, in connection
with the offer and sale of the Bridge Notes or PPO Units and (b) as a result of
the breach of any representation, warranty or covenant made by the Company
herein, regardless of whether such losses, claims, damages, liabilities or
expenses shall result from any claim by any Indemnitee or by any third party;
and (ii) reimburse each Indemnitee for any legal or other expenses reasonably
incurred in connection with investigating or defending against any such loss,
claim, action, proceeding or investigation; provided, however, the Company will
not be liable in any such case to the extent that any such claim, damage or
liability is finally judicially determined to have resulted from (A) an untrue
statement or alleged untrue statement of a material fact made in the Bridge
Subscription Documents, PPO Subscription Documents or an omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, made solely in reliance
upon and in conformity with written information furnished to the Company by the
Placement Agent specifically for use in the Bridge Subscription Documents or PPO
Subscription Documents or (B) any violations by the Placement Agent of the Act
or state securities laws which does not result from a violation thereof by the
Company or any of their respective affiliates or (C) due to the intentional or
negligent misrepresentation and / or malfeasance of the Placement Agent. In
addition to the foregoing agreement to indemnify and reimburse, the Company will
indemnify and hold harmless each Indemnitee against any and all losses, claims,
damages, liabilities or expenses whatsoever (or actions or proceedings or
investigations in respect thereof), joint or several (which shall, for all
purposes of this Agreement, include, but not be limited to, all reasonable costs
of defense and investigation and all reasonable attorneys’ fees, including
appeals) to which any Indemnitee may become subject insofar as such costs,
expenses, losses, claims, damages or liabilities arise out of or are based upon
the claim of any person or entity that he or it is entitled to broker’s or
finder’s fees from any Indemnitee in connection with the Bridge Note Offering or
PPO Offering as a result of the Company obligating itself or any Indemnitee to
pay such a fee, other than fees due to the Placement Agent, its dealers,
sub-agents or finders. The foregoing indemnity agreements will be in addition to
any liability the Company may otherwise have.

 

20

 

 

(b) The Placement Agent will indemnify and hold harmless the Company, its
subsidiaries, and their respective officers, directors, and each person, if any,
who controls such entity within the meaning of the Act (collectively, the
“Company Indemnitees”) against, and pay or reimburse any such person for, any
and all losses, claims, damages, liabilities or expenses whatsoever (or actions,
proceedings or investigations in respect thereof) to which the Company or any
such person may become subject under the Act or otherwise, whether such losses,
claims, damages, liabilities or expenses shall result from any claim of the
Company or any such person who controls the Company within the meaning of the
Act or by any third party, but only to the extent that such losses, claims,
damages or liabilities are based upon any violations by the Placement Agent of
the Act or state securities laws which does not result from a violation thereof
by the Company or any of their respective affiliates, any untrue statement or
alleged untrue statement of any material fact contained in the Bridge
Subscription Documents or PPO Subscription Documents made in reliance upon and
in conformity with information contained in the Bridge Subscription Documents or
PPO Subscription Documents relating to the Placement Agent, or an omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, in either case, if
made or omitted in reliance upon and in conformity with written information
furnished to the Company by the Placement Agent, specifically for use in the
preparation thereof or due to the intentional or negligent misrepresentation and
/ or malfeasance of the Placement Agent. The Placement Agent will reimburse the
Company or any such person for any legal or other expenses reasonably incurred
in connection with investigating or defending against any such loss, claim,
damage, liability or action, proceeding or investigation to which such indemnity
obligation applies. In addition to the foregoing agreement to indemnify and
reimburse, the Placement Agent will indemnify and hold harmless each Company
Indemnitee against any and all losses, claims, damages, liabilities or expenses
whatsoever (or actions or proceedings or investigations in respect thereof),
joint or several (which shall, for all purposes of this Agreement, include, but
not be limited to, all reasonable costs of defense and investigation and all
reasonable attorneys’ fees, including appeals) to which any Company Indemnitee
may become subject insofar as such costs, expenses, losses, claims, damages or
liabilities arise out of or are based upon the claim of any person or entity
that he or it is entitled to broker’s or finder’s fees from any Company
Indemnitee in connection with the Bridge Note Offering or PPO Offering as a
result of the Placement Agent obligating itself or any Company Indemnitee to pay
such a fee. The foregoing indemnity agreements are in addition to any liability
which the Placement Agent may otherwise have.

 

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, claim, proceeding or investigation
(the “Action”), such indemnified party, if a claim in respect thereof is to be
made against the indemnifying party under this Section 8, will notify the
indemnifying party of the commencement thereof, but the omission to so notify
the indemnifying party will not relieve it from any liability that it may have
to any indemnified party under this Section 8 unless the indemnifying party has
been substantially prejudiced by such omission. The indemnifying party will be
entitled to participate in and, to the extent that it may wish, jointly with any
other indemnifying party, to assume the defense thereof subject to the
provisions herein stated, with counsel reasonably satisfactory to such
indemnified party. The indemnified party will have the right to employ separate
counsel in any such Action and to participate in the defense thereof, but the
fees and expenses of such counsel will not be at the expense of the indemnifying
party if the indemnifying party has assumed the defense of the Action with
counsel reasonably satisfactory to the indemnified party, provided, however,
that if the indemnified party shall be requested by the indemnifying party to
participate in the defense thereof or shall have concluded in good faith and
specifically notified the indemnifying party either that there may be specific
defenses available to it that are different from or additional to those
available to the indemnifying party or that such Action involves or could have a
material adverse effect upon it with respect to matters beyond the scope of the
indemnity agreements contained in this Agreement, then the counsel representing
it, to the extent made necessary by such defenses, shall have the right to
direct such defenses of such Action on its behalf and in such case the
reasonable fees and expenses of such counsel in connection with any such
participation or defenses shall be paid by the indemnifying party. No settlement
of any Action against an indemnified party will be made without the consent of
the indemnifying party and the indemnified party, which consent shall not be
unreasonably withheld or delayed in light of all factors of importance to such
party, and no indemnifying party shall be liable to indemnify any person for any
settlement of any such claim effected without such indemnifying party’s consent.

 

21

 

 

9.          Contribution.

 

To provide for just and equitable contribution, if: (i) an indemnified party
makes a claim for indemnification pursuant to Section 8 hereof and it is finally
determined, by a judgment, order or decree not subject to further appeal that
such claims for indemnification may not be enforced, even though this Agreement
expressly provides for indemnification in such case; or (ii) any indemnified or
indemnifying party seeks contribution under the Act, the Exchange Act, or
otherwise, then each indemnifying party shall contribute to such amount paid or
payable by such indemnified party in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of the
Company on the one hand and the Placement Agent on the other in connection with
the statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses (or actions in respect thereof), as well as any other
relevant equitable considerations. The relative benefits received by the Company
on the one hand and the Placement Agent on the other shall be deemed to be in
the same proportion as the total net proceeds from the Bridge Note Offering or
PPO Offering (before deducting expenses) received by the Company bear to the
total Brokers’ Fees received by the Placement Agent. The relative fault, in the
case of an untrue statement, alleged untrue statement, omission or alleged
omission will be determined by, among other things, whether such statement,
alleged statement, omission or alleged omission relates to information supplied
by the Company or by the Placement Agent, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement, alleged statement, omission or alleged omission. The Company and the
Placement Agent agree that it would be unjust and inequitable if the respective
obligations of the Company and the Placement Agent for contribution were
determined by pro rata allocation of the aggregate losses, liabilities, claims,
damages and expenses or by any other method or allocation that does not reflect
the equitable considerations referred to in this Section 9. No person guilty of
a fraudulent misrepresentation (within the meaning of Section 10(f) of the Act)
will be entitled to contribution from any person who is not guilty of such
fraudulent misrepresentation. For purposes of this Section 9, each person, if
any, who controls the Placement Agent within the meaning of the Act will have
the same rights to contribution as the Placement Agent, and each person, if any,
who controls the Company within the meaning of the Act will have the same rights
to contribution as the Company, subject in each case to the provisions of this
Section 9. Anything in this Section 9 to the contrary notwithstanding, no party
will be liable for contribution with respect to the settlement of any claim or
action effected without its written consent. This Section 9 is intended to
supersede, to the extent permitted by law, any right to contribution under the
Act, the Exchange Act or otherwise available.

 

10.         Termination.

 

(a) The Bridge Note Offering or PPO Offering may be terminated by the Placement
Agent at any time prior to the expiration of the respective Offering Period in
the event that: (i) any of the representations, warranties or covenants of the
Company contained herein or in the Bridge Subscription Documents or PPO
Subscription Documents shall prove to have been false or misleading in any
material respect when actually made; (ii) the Company shall have failed to
perform any of its material obligations hereunder or under any other Company
Bridge Transaction Document, Company PPO Transaction Document or any other
transaction document; (iii) there shall occur any event, within the control of
the Company that is reasonably likely to materially and adversely affect the
transactions contemplated hereunder or the ability of the Company to perform
hereunder; or (iv) the Placement Agent determines that it is reasonably likely
that any of the conditions to any Closing to be fulfilled by the Company set
forth herein will not, or cannot, be satisfied.

 

22

 

 

(b) The Bridge Note Offering or PPO Offering may be terminated by the Company at
any time prior to the expiration of the respective Offering Period (i) in the
event that the Placement Agent shall have failed to perform any of its material
obligations hereunder, or (ii) on account of the Placement Agent’s fraud,
illegal or willful misconduct or gross negligence or (iii) a material breach of
this Agreement by the Placement Agent. In the event of any such termination by
the Company, the Placement Agent shall not be entitled to any amounts whatsoever
except (i) as may be due under any indemnity or contribution obligation provided
herein or in any other Company Bridge Transaction Document or Company PPO
Transaction Document, at law or otherwise and (ii) it shall retain any Brokers’
Fees received for Closings that occurred prior to the applicable Termination
Date.

 

(c) This Bridge Note Offering or PPO Offering may be terminated upon mutual
agreement of the Company and the Placement Agent at any time prior to the
expiration of the respective Offering Periods.

 

(d) Before any termination by the Placement Agent under Section 10(a) or by the
Company under Section 10(b) shall become effective, the terminating party shall
give ten (10) days prior written notice to the other party of its intention to
terminate the Bridge Note Offering or PPO Offering (the “Termination Notice”).
The Termination Notice shall specify the grounds for the proposed termination.
If the specified grounds for termination, or their resulting adverse effect on
the transactions contemplated hereby, are curable, then the other party shall
have five (5) days from the Termination Notice within which to remove such
grounds or to eliminate all of their material adverse effects on the
transactions contemplated hereby; otherwise, the Bridge Note Offering or PPO
Offering shall terminate.

 

(e) Upon any termination pursuant to this Section 10, the Placement Agent and
the Company will instruct the Escrow Agent to cause all monies received with
respect to the subscriptions for the Bridge Notes or PPO Units not accepted by
the Company to be promptly returned to such subscribers without interest,
penalty or deduction.

 

11.         Survival.

 

(a) The obligations of the parties to pay any costs and expenses hereunder and
to provide indemnification and contribution as provided herein shall survive any
termination hereunder. In addition, the provisions of Sections 3, and 10 through
17 shall survive the sale of the Bridge Notes or PPO Units or any termination of
the Bridge Note Offering or PPO Offering hereunder.

 

23

 

 

(b) The respective indemnities, covenants, representations, warranties and other
statements of the Company and the Placement Agent set forth in or made pursuant
to this Agreement will remain in full force and effect, regardless of any
investigation made by or on behalf of, and regardless of any access to
information by the Company or the Placement Agent, or any of their officers or
directors or any controlling person thereof, and will survive the sale of the
Bridge Notes or PPO Units or any termination of the Bridge Note Offering or PPO
Offering hereunder. Notwithstanding the foregoing, if either party effects a
Closing with knowledge that one or more of the other party’s representations and
warranties has become untrue or inaccurate in any material respect or that such
other party has failed to comply or satisfy in any material respect a covenant,
condition or agreement of it or them, the party so effecting the Closing shall
be deemed to have waived any claim based on the breach of such inaccurate
representation and warranty or the failure to have complied with the specific
covenant or condition.

 

12.         Notices.

 

All communications hereunder will be in writing and, except as otherwise
expressly provided herein or after notice by one party to the other of a change
of address, if sent to the Placement Agent, will be mailed, sent by overnight
courier or telefaxed and confirmed to Gottbetter Capital Markets, LLC 488
Madison Avenue, 12th Floor, New York, New York 10022, Attention: Mr. Julio A.
Marquez, President, telefax number (212) 400-6999, with a copy to: Law Offices
of Barbara J. Glenns, Esq. 30 Waterside Plaza, Suite 25G, New York, New York
10010, Attn: Barbara J. Glenns, Esq., telefax number (212) 689-6578, if sent to
Max Cash Media, Inc. will be mailed, sent by overnight courier, or certified
mail, return receipt requested and confirmed to 50 Brompton Road, Apt 1X, Great
Neck, NY 11021 Attn: Noah Levinson, CEO, with a copy to: Gottbetter & Partners,
LLP 488 Madison Avenue, 12th Floor, New York, NY 10022 telefax: 212-400-6901
Attn: Scott Rapfogel, Esq. LP.

 

13.         Governing Law, Jurisdiction.

 

This Agreement shall be deemed to have been made and delivered in New York City
and shall be governed as to validity, interpretation, construction, effect and
in all other respects by the internal laws of the State of New York without
regard to principles of conflicts of law thereof.

 

24

 

 

THE PARTIES HERETO AGREE TO SUBMIT ALL CONTROVERSIES TO the exclusive
jurisdiction of finra ARBITRATION IN ACCORDANCE WITH THE PROVISIONS SET FORTH
BELOW AND UNDERSTAND THAT (A) ARBITRATION IS FINAL AND BINDING ON THE PARTIES,
(B) THE PARTIES ARE WAIVING THEIR RIGHTS TO SEEK REMEDIES IN COURT, INCLUDING
THE RIGHT TO A JURY TRIAL, (C) PRE-ARBITRATION DISCOVERY IS GENERALLY MORE
LIMITED AND DIFFERENT FROM COURT PROCEEDINGS, (D) THE ARBITRATOR’S AWARD IS NOT
REQUIRED TO INCLUDE FACTUAL FINDINGS OR LEGAL REASONING AND ANY PARTY’S RIGHT TO
APPEAL OR TO SEEK MODIFICATION OF RULES BY ARBITRATORS IS STRICTLY LIMITED, (E)
THE PANEL OF THE ARBITRATORS WILL TYPICALLY INCLUDE A MINORITY OF ARBITRATORS
WHO WERE OR ARE AFFILIATED WITH THE SECURITIES INDUSTRY, AND (F) ALL
CONTROVERSIES WHICH MAY ARISE BETWEEN THE PARTIES CONCERNING THIS AGREEMENT
SHALL BE DETERMINED BY ARBITRATION PURSUANT TO THE RULES THEN PERTAINING TO
FINRA. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEw york. JUDGMENT ON ANY AWARD OF
ANY SUCH ARBITRATION MAY BE ENTERED IN THE SUPREME COURT OF THE STATE OF NEW
YORK OR IN ANY OTHER COURT HAVING JURISDICTION OVER THE PERSON OR PERSONS
AGAINST WHOM SUCH AWARD IS RENDERED. THE PARTIES AGREE THAT THE DETERMINATION OF
THE ARBITRATORS SHALL BE BINDING AND CONCLUSIVE UPON THEM. THE PREVAILING PARTY,
AS DETERMINED BY SUCH ARBITRATORS, IN A LEGAL PROCEEDING SHALL BE ENTITLED TO
COLLECT ANY COSTS, DISBURSEMENTS AND REASONABLE ATTORNEY’S FEES FROM THE OTHER
PARTY. PRIOR TO FILING AN ARBITRATION, THE PARTIES HEREBY AGREE THAT THEY WILL
ATTEMPT TO RESOLVE THEIR DIFFERENCES FIRST BY SUBMITTING THE MATTER FOR
RESOLUTION TO A MEDIATOR, ACCEPTABLE TO ALL PARTIES, AND WHOSE EXPENSES WILL BE
BORNE EQUALLY BY ALL PARTIES. THE MEDIATION WILL BE HELD IN THE COUNTY OF NEW
YORK, STATE OF NEW YORK, ON AN EXPEDITED BASIS. IF THE PARTIES CANNOT
SUCCESSFULLY RESOLVE THEIR DIFFERENCES THROUGH MEDIATION, THE MATTER WILL BE
RESOLVED BY ARBITRATION. THE ARBITRATION SHALL TAKE PLACE IN THE COUNTY OF NEW
YORK, THE STATE OF NEW YORK, ON AN EXPEDITED BASIS.

 

14.         Miscellaneous.

 

A.           No provision of this Agreement may be changed or terminated except
by a writing signed by the party or parties to be charged therewith. Unless
expressly so provided, no party to this Agreement will be liable for the
performance of any other party’s obligations hereunder. Either party hereto may
waive compliance by the other with any of the terms, provisions and conditions
set forth herein; provided, however, that any such waiver shall be in writing
specifically setting forth those provisions waived thereby. No such waiver shall
be deemed to constitute or imply waiver of any other term, provision or
condition of this Agreement. Neither party may assign its rights or obligations
under this Agreement to any other person or entity without the prior written
consent of the other party.

 

B.           Each party shall, without payment of any additional consideration
by any other party, at any time on or after the date of any Closings, take such
further action and execute such other and further documents and instruments as
the other party may reasonably request in order to provide the other party with
the benefits of this Agreement.

 

C.           The Parties to this Agreement each hereby confirm that they will
cooperate with each other to the extent that it may become necessary to enter
into any revisions or amendments to this Agreement, in the future to conform to
any federal or state regulations as long as such revisions or amendments do not
materially alter the obligations or benefits of either party under this
Agreement.

 

25

 

 

15.         Entire Agreement; Severability.

 

This Agreement together with any other agreement referred to herein supersedes
all prior understandings and written or oral agreements between the parties with
respect to the Bridge Note Offering or PPO Offering and the subject matter
hereof. If any portion of this Agreement shall be held invalid or unenforceable,
then so far as is reasonable and possible (i) the remainder of this Agreement
shall be considered valid and enforceable and (ii) effect shall be given to the
intent manifested by the portion held invalid or unenforceable.

 

16.         Counterparts.

 

This Agreement may be executed in multiple counterparts, each of which may be
executed by less than all of the parties and shall be deemed to be an original
instrument which shall be enforceable against the parties actually executing
such counterparts and all of which together shall constitute one and the same
instrument. The exchange of copies of this Agreement and of signature pages by
facsimile transmission or in pdf format shall constitute effective execution and
delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile or in pdf format shall be deemed to be their original signatures for
all purposes.

 

17.         Confidentiality.

 

(a)          The Placement Agent will maintain the confidentiality of the
Information and, unless and until such information shall have been made publicly
available by the Company or by others without breach of a confidentiality
agreement, shall disclose the Information only as authorized by the Company or
as required by law or by order of a governmental authority or court of competent
jurisdiction. In the event the Placement Agent is legally required to make
disclosure of any of the Information, the Placement Agent will give prompt
notice to the Company prior to such disclosure, to the extent the Placement
Agent can practically do so.

 

(b)          The foregoing paragraph shall not apply to information that:

 

(i)          at the time of disclosure by the Company, is or thereafter becomes,
generally available to the public or within the industries in which the Company
conducts business, other than as a result of a breach by the Placement Agent of
its obligations under this Agreement;

 

(ii)         prior to or at the time of disclosure by the Company, was already
in the possession of, the Placement Agent or any of its affiliates, or could
have been developed by them from information then lawfully in their possession,
by the application of other information or techniques in their possession,
generally available to the public; at the time of disclosure by the Company
thereafter, is obtained by the Placement Agent or any of its affiliates from a
third party who the Placement Agent reasonably believes to be in possession of
the information not in violation of any contractual, legal or fiduciary
obligation to the Company with respect to that information; or is independently
developed by the Placement Agent or its affiliates.

 

26

 

 

The exclusions set forth in sub-section (b) above shall not apply to pro forma
financial information of the Company, which pro forma Information shall in all
events be subject to sub-section (a) above.

 

(c)          Nothing in this Agreement shall be construed to limit the ability
of the Placement Agent or its affiliates to pursue, investigate, analyze, invest
in, or engage in investment banking, financial advisory or any other business
relationship with entities other than the Company, notwithstanding that such
entities may be engaged in a business which is similar to or competitive with
the business of the Company, and notwithstanding that such entities may have
actual or potential operations, products, services, plans, ideas, customers or
supplies similar or identical to the Company’s, or may have been identified by
the Company as potential merger or acquisition targets or potential candidates
for some other business combination, cooperation or relationship. The Company
expressly acknowledges and agrees that they do not claim any proprietary
interest in the identity of any other entity in its industry or otherwise, and
that the identity of any such entity is not confidential information.

 

[Signatures on following page.]

 

27

 

 

If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly sign and return this
Agreement, whereupon it will become a binding agreement as provided herein,
between the Company and the Placement Agent in accordance with its terms.

 

  MAX CASH MEDIA, INC.         By: /s/ Noah Levinson   Name:  Noah Levinson  
Title:  Chief Executive Officer

 

  Address: 50 Brompton Road, Apt 1X     Great Neck, NY 11021     Tel:  (917)
398-0320

 

Accepted and agreed to this   2nd  day of May, 2012:       GOTTBETTER CAPITAL
MARKETS, LLC         By:  /s/ Julio A. Marquez   Name:  Julio A. Marquez  
Title:  President  

 

 

 